The plaintiff in error, upon a charge of assault and battery with a deadly weapon, was convicted in the district court of Carter county of an assault and battery and his punishment fixed at a fine of $5.
The judgment was entered on March 19, 1927, and the appeal was not lodged in this court until September 14, 1927, more than 120 days after the judgment and sentence. Section 2808, Comp. Stat. 1921, requires that an appeal from a conviction for a misdemeanor be filed within 120 days, and when an appeal is not filed in the time fixed by law, this court acquires no jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 115